DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s 371 with PCT/CN2017/085221 and claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application CN 201710289318.X. Accordingly, the effective filing date was recognized as 05/19/2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/07/2019 and 08/25/2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: BRACKET AND CONNECTOR FOR MODULAR LUMAIRE AND MODULAR LUMINAIRE WITH BRACKET AND CONNECTOR.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3-4 are rejected under 35 U.S.C. § 103 as being unpatentable over Junquan (CN 203736860 U; Cite No 1 under Foreign Patents section of the IDS filed on 08/25/2020; English translation provided and referred to hereinafter as Junquan).
Re Claim 1:
Junquan teaches a bracket (building block toy, shown in at least Figs 1-5) for a modular luminaire (for a luminaire does not “give life, mean, and life” into the claim in accordance with MPEP § 2111.02 in order to obtain patentable weight), by comprising: 
a polyhedral module (building block units 100) and a connector (connector 200) connected to the polyhedral module (shown in at least Fig 5, described in at least ¶ 0042 on PDF Page 6); 
the polyhedral module (100) is a polyhedron internally provided with a cavity (cavity 102, at least Fig 1); 
each surface of the polyhedron is provided with a stepped through-hole (circular receiving groove 1032 and through hole 105) connected to the cavity (shown in Fig 1 and 
the connector (200) comprises a connector body (connector body 201) having a cylindrical shape (specifically cylindrical body 2012, shown in Figs 2-3); 
on an outer periphery of the connector body (201), a second annular protrusion (arcuate limiting block proximate 2021 of limiting member 203), a third annular protrusion (2012 proximate to 203), a fourth annular protrusion (2012 proximate to limiting member 202), and a fifth annular protrusion (2021 proximate to 202) protrude outwards in a radial direction and are formed successively from a left end portion to a right end portion of the connector body (shown in Figs 2-3 and described in at least ¶ 0043 on PDF Pages 6-7); 
the second annular protrusion (2021 proximate to 203), the third annular protrusion (2012 proximate to 203), the fourth annular protrusion (2012 proximate to 202) and the fifth annular protrusion (2021 proximate to 202) are spaced apart (spaced apart by the structures of curved limiting blocks and square body 2011, shown in Figs 2-3); 
an end of the connector (2012 and either 202 or 203) is inserted into the stepped through-hole (1032 and 105) of the polyhedral module (1032 matches 2012 and 105 matches 202 and 203, described in ¶¶ 0042-0043 on PDF Pages 6-7), and the first annular protrusion (1032) is engaged between the second annular protrusion (2021 proximate to 203) and the third annular protrusion (specifically at 2021, due to the configurations show in Figs 1-5 and description of 1032 matching 2012 and 105 matching 202 and 203); 
the connector (200) is detachably connected to the polyhedral module (described in ¶ 0043 as piece 200 is connected or detached from the block unit body 101); and 
thereby realizing that the two building blocks are connected together by one connecting member) for the modular luminaire (although cited in the preamble above, for the modular luminaire does not have patentable weight under MPEP § 2114 since there is neither structure of a luminaire nor functionality that wherein a luminaire is inherently required, cited in the claim).
With regard to the third through-hole, Junquan suggests the connector body (201) is provided with a third through-hole along an axial direction by the dashed lines shown in Fig 2. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to have recognized Junquan as suggesting the connector body (201) is provided with a third through-hole along an axial direction.
With regard to a left end of the connector, Junquan suggests the end of the connector is a left end since one of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized that the polyhedral module (100) and connector (200) may be rotated in any direction, specifically including a configuration in which the end of the connector (2012 and either 202 or 203) is a left end. Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized Junquan as suggesting the end of the connector is a left end.
Re Claim 3:
Junquan further teaches wherein, 

With regard to the shape of the portion (2011), Junquan suggests the portion (2011) between the third annular protrusion (2012 proximate to 203) and the fourth annular protrusion (2012 proximate to 202) of the connector body (201) is wavy (specifically resembles a portion of a square sine wave) due to the configuration shown in at least Fig 2. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to have recognized Junquan as suggesting the a portion (2011) between the third annular protrusion (2012 proximate to 203) and the fourth annular protrusion (2012 proximate to 202) of the connector body (201) is wavy (specifically a portion of a square sine wave).
Re Claim 4:
Junquan further teaches 
a cover sheet (panel 301 and first single-sided magnet 302, Fig 13-16, described in at least ¶ 0053 on PDF Pages 8-9); 
the cover sheet (301 and 302) comprises a sheet body (inner surface 3011 and rim surrounding 3011) and a snap-fit portion (plurality of projections 3012 and magnet 302) connected to the sheet body (shown in Figs 14-15); 
for the modular luminaire does not have patentable weight under MPEP § 2114 since there is neither structure of a luminaire nor functionality that wherein a luminaire is inherently required, cited in the claim); 
the snap-fit portion (3012 and 302) comprises a first cylindrical platform (3012) provided on the sheet body (shown in Fig 14) and a second cylindrical platform (302) coaxially provided on the first cylindrical platform (shown in Fig 14); 
a diameter of the second cylindrical platform (302) is smaller than that of the first cylindrical platform (shown in Fig 14); 
the snap-fit portion (3012 and 302) forms into a stepped platform (shown in Fig 14) matching the stepped through-hole (described in ¶ 0053 on PDF Page 9 as the claws on the inner surface of the panel are matched with the cylindrical receiving groove 1032); and 
through the matching of the snap-fit portion (3012 and 302) with the stepped through-hole (specifically 1032 of (1032 and 105)), the cover sheet (301) is connected to the polyhedral module (100) to form an interference fit (described in ¶ 0053 on PDF Page 9 as the claws on the inner surface of the panel are matched with the cylindrical receiving groove 1032; further,  to form an interference fit is an unpatentable Product-By-Process limitation under MPEP § 2113 since Fig 13 shows the product of a connecting process wherein the process of an interference fit and the process disclosed in ¶ 0053 of PDF Page 9 are indistinguishable).

Claims 2, 7, 9, and 12-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Junquan in view of  Akishbekov et al (US 20160339351 A1; hereinafter Akishbekov).
Re Claims 2:
Junquan does not teach 
wherein, a first through-hole connected to the cavity (105) is further provided on each surface of the polyhedral module (100); 
two first through-holes located on opposite surfaces of the polyhedral module (100) correspond to each other.
Akishbekov teaches 
a first through-hole (connection apertures 12, Fig 2, described in at least ¶ 0043) connected to a cavity (cavity of cube 10 visible in Fig 2) is further provided on each surface (recess 15) of a polyhedral module (of a cube 10 shown in Fig 2); 
two first through-holes (12) located on opposite surfaces of the polyhedral module (10) correspond to each other (shown in Figs 1-2);
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bracket of Junquan by including first through-holes as taught by Akishbekov for the benefit of improving the capability of a sturdier fit.
Re Claim 7:
Junquan does not teach 
a reinforcing strip; 

Akishbekov teaches 
a reinforcing strip (studs 52); 
the reinforcing strip (52) passes through the first through-hole (12) for reinforcing, fixing and supporting a bracket (shown in Figs 2-3 and described in at least ¶ 0045) for a modular luminaire (for the modular luminaire does not have patentable weight under MPEP § 2114 since there is neither structure of a luminaire nor functionality that wherein a luminaire is inherently required, cited in the claim).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bracket of Junquan (as modified in view Akishbekov) by including a reinforcement strip as taught by Akishbekov for the benefit of a sturdier fit.
Re Claim 9:
Junquan further teaches bracket for the modular luminaire according to claim 1 (see claim 1 above, specifically including the discussion regarding for the modular luminaire). 
Junquan does not teach 
a modular luminaire and
a light source module mounted on the bracket for the modular luminaire.
Akishbekov teaches

a light source module (96) mounted on a bracket (10) for the modular luminaire (shown in Figs 18-19).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bracket of Junquan by including a light source module and forming a modular luminaire as taught by Akishbekov for the benefit obtaining illumination utility.
Re Claim 12:
 Junquan does not teach 
wherein, a first through-hole connected to the cavity (105) is further provided on each surface of the polyhedral module (100); 
two first through-holes located on opposite surfaces of the polyhedral module (100) correspond to each other.
Akishbekov teaches 
a first through-hole (connection apertures 12, Fig 2, described in at least ¶ 0043) connected to a cavity (cavity of cube 10 visible in Fig 2) is further provided on each surface (recess 15) of a polyhedral module (of a cube 10 shown in Fig 2); 
two first through-holes (12) located on opposite surfaces of the polyhedral module (10) correspond to each other (shown in Figs 1-2);
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modular luminaire of Junquan by 
Re Claim 13:
Junquan further teaches wherein, 
a portion (2011) between the third annular protrusion (2012 proximate to 203) and the fourth annular protrusion (2012 proximate to 202) of the connector body (201) forms a retractable structure (since connector (200), which specifically includes the portion (2011), is detachable from polyhedral module (100) as described in ¶ 0043 of PDF Page 7). 
With regard to the shape of the portion (2011), Junquan suggests the portion (2011) between the third annular protrusion (2012 proximate to 203) and the fourth annular protrusion (2012 proximate to 202) of the connector body (201) is wavy (specifically resembles a portion of a square sine wave) due to the configuration shown in at least Fig 2. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to have recognized Junquan as suggesting the a portion (2011) between the third annular protrusion (2012 proximate to 203) and the fourth annular protrusion (2012 proximate to 202) of the connector body (201) is wavy (specifically a portion of a square sine wave).
Re Claim 14:
Junquan further teaches 
a cover sheet (panel 301 and first single-sided magnet 302, Fig 13-16, described in at least ¶ 0053 on PDF Pages 8-9); 

the sheet body (3011 and rim) is a decorative sheet (the decorative shape of a square shown in at least Fig 14) having a size identical to the surface of the polyhedral module on an outer surface of the bracket (surface of 1032 covered by 3011 and rim in the combined configuration shown in Fig 13) for the modular luminaire (for the modular luminaire does not have patentable weight under MPEP § 2114 since there is neither structure of a luminaire nor functionality that wherein a luminaire is inherently required, cited in the claim); 
the snap-fit portion (3012 and 302) comprises a first cylindrical platform (3012) provided on the sheet body (shown in Fig 14) and a second cylindrical platform (302) coaxially provided on the first cylindrical platform (shown in Fig 14); 
a diameter of the second cylindrical platform (302) is smaller than that of the first cylindrical platform (shown in Fig 14); 
the snap-fit portion (3012 and 302) forms into a stepped platform (shown in Fig 14) matching the stepped through-hole (described in ¶ 0053 on PDF Page 9 as the claws on the inner surface of the panel are matched with the cylindrical receiving groove 1032); and 
through the matching of the snap-fit portion (3012 and 302) with the stepped through-hole (specifically 1032 of (1032 and 105)), the cover sheet (301) is connected to the polyhedral module (100) to form an interference fit (described in ¶ 0053 on PDF Page 9 as the claws on the inner surface of the panel are matched with the cylindrical receiving groove 1032; further,  to form an interference fit is an unpatentable Product-By-Process limitation under MPEP § 2113 an interference fit and the process disclosed in ¶ 0053 of PDF Page 9 are indistinguishable).

Claim 8 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Junquan in view of Akishbekov as applied to claims 2 and 9 (respectively) above, and further in view of Capriola (US 20090047863 A1, hereinafter Capriola).
Re Claim 8:
Junquan does not teach
a wire independent conductors; 
the wire passes through the stepped through-hole of the plurality of polyhedral modules and the third through-hole in the connector body, or passes through the first through-hole for forming an electrical connection in the bracket for the modular luminaire.
Capriola teaches 
a wire (conductive wires 50, Fig 1); 
the wire (50) passes through a stepped through-hole (through female connector 46 on male connector 44, shown in Figs 5B, 5D, and 6) of a plurality of three-dimensional modules (building blocks 10 excluding LED 60) and third through-hole in a connector body (through-hole of 44) for forming an electrical connection (described in at least ¶ 0035) in a bracket (plurality of 10 excluding 60) for a modular luminaire (LED 60; the examiner notes that the claimed wire and electrical connection are given “give life, mean, and life” by the preamble in claim 1).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bracket of Junquan (as modified in 
Re Claim 10:
Junquan does not teach
 a power supply port and a control switch are provided on the bracket for the modular luminaire. 
Akishbekov teaches
a power supply port (concave circular interface receptacle 14, shown in Figs 1-2, described in at least ¶ 0042 as circular connection interfaces provide interfaces at least for, for example, communication data, communication clock, power supply, power supply ground, and positioning and orientation detection) and a control switch (switch, ¶ 0052) are provided on a bracket (10) of a modular luminaire (10 and 60). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modular luminaire of Junquan (as modified in view of Akishbekov) by including a power supply port and a control switch for the benefit of powering and controlling the modular luminaire.
Junquan does not teach
and the control switch (Akishbekov: switch) and the light source module (Akishbekov: 96) are interconnected via a wire.
Capriola teaches 
a power supply port (female connector 46, Figs 5B and 5D) and a control switch (electrical switch 80) are provided on a bracket (provided on plurality of building blocks 10 on bracket (plurality of 10 excluding 60) when mechanical connector 40 is inserted into female connector 46 as described in at least ¶ 0038) for a modular luminaire (plurality of 10 including 60); and
the control switch (46) and a light source module (60) are interconnected via a wire (conductors 50, shown in Figs 5A-5D and 6, described in at least ¶¶ 0036-0041).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modular luminaire of Junquan (as modified in view of Akishbekov) by including a wire as taught by Capriola for the benefit of providing an electrical pathway.

Allowable Subject Matter
Claims 5-6, 11, and 15-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re Claim 5:
The closest prior art of record, Junquan, fails to teach, disclose, suggest, or make obvious the combined structure and functionality of the first annular protrusion is engaged between the sixth annular protrusion and the seventh annular protrusion as set forth in the claim.
Re Claim 6:
Junquan, fails to teach, disclose, suggest, or make obvious the combined structure and functionality of a second through-hole is provided on the cover sheet as set forth in the claim.
Re Claim 11:
The claim contains allowable subject matter due to its dependence on intervening claim 5.
Re Claim 15:
The closest prior art of record, Junquan, fails to teach, disclose, suggest, or make obvious the combined structure and functionality of the first annular protrusion is engaged between the sixth annular protrusion and the seventh annular protrusion as set forth in the claim.
Re Claim 16:
The closest prior art of record, Junquan, fails to teach, disclose, suggest, or make obvious the combined structure and functionality of a second through-hole is provided on the cover sheet as set forth in the claim.
Re Claim 17:
The claim contains allowable subject matter due to its dependence on intervening claim 15.


Conclusion
The prior art made of record on the PTO-892 but not relied upon above are considered pertinent to applicant's disclosure because they teach at least one of a modular luminaire, a bracket, a polyhedral module, a connector, a control switch, a power supply module, and a power supply port.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088.  The examiner can normally be reached on Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/KEITH G. DELAHOUSSAYE/Examiner, Art Unit 2875